Citation Nr: 1743748	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  07-40 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating, in excess of 20 percent, for diabetes mellitus, type II, with erectile dysfunction, chronic fatigue syndrome, nephropathy, and hypertension. 

2.  Entitlement to an increased evaluation for peripheral neuropathy of the right upper extremity, in excess of 10 percent prior to August 24, 2013, in excess of 20 percent prior to January 9, 2014, and in excess of 40 percent beginning on and after January 9, 2014. 

3.  Entitlement to an increased evaluation for peripheral neuropathy of the left upper extremity, in excess of 10 percent prior to January 9, 2014, and in excess of 30 percent beginning on and after January 9, 2014. 

4.  Entitlement to an increased evaluation for peripheral neuropathy of the sciatic nerve in the right lower extremity, in excess of 10 percent prior to August 24, 2013, and in excess of 20 percent thereafter. 

5.  Entitlement to an increased evaluation for peripheral neuropathy of the sciatic nerve in the left lower extremity, in excess of 10 percent prior to January 9, 2014 and in excess of 20 percent thereafter. 

6.  Entitlement to a rating greater than 10 percent for peripheral neuropathy of the femoral nerve in the right lower extremity since January 9, 2014.

7.  Entitlement to a rating greater than 10 percent for peripheral neuropathy of the femoral nerve in the left lower extremity since January 9, 2014.

8.  Entitlement to a total disability rating due to individual unemployability ("TDIU"), prior to August 24, 2013, to include on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel 


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from February 1970 through October 1971.  

This appeal comes to the Board of Veterans' Appeals ("Board") from a May 2007 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Detroit, Michigan (hereinafter Agency of Original Jurisdiction ("AOJ")).  In pertinent part, this May 2007 rating decision denied entitlement to increased ratings for the Veteran's service-connected diabetes, peripheral neuropathy of the right and left upper and lower extremities, and erectile dysfunction.

In September 2009, the Veteran appeared and testified before the undersigned Veterans Law Judge at a Travel Board Hearing, held at the RO in Detroit, Michigan.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

The Veteran's appeal has previously been before the Board.  In a December 2009 decision, the Board denied the Veteran's claims for entitlement to increased ratings for peripheral neuropathy of the right and left upper extremities and for erectile dysfunction.  The Board remanded the remaining issues on appeal to the AOJ for further development.  Thereafter, the Veteran appealed the December 2009 denials to the United States Court of Appeals for Veterans Claims ("CAVC/Court").  In an April 2011 Joint Motion for Partial Remand ("JMPR"), the Court vacated the Board's denial of the Veteran's claims for entitlement to increased ratings for peripheral neuropathy of the right and left upper extremities and remanded these issues to the Board for further appellate review.  However, the parties to the JMPR agreed that the portion of the Board's decision pertaining to erectile dysfunction should not be disturbed. 

In response to the April 2011 JMPR, the Board remanded the issues of entitlement for increased ratings for peripheral neuropathy of the right and left upper extremities in a November 2011 decision.  During the pendency of this remand, the Board observes the AOJ granted the Veteran's claim for entitlement to an increased rating for peripheral neuropathy of the right upper and right lower extremity, assigning each disability a 20 percent evaluation effective August 24, 2013.  However, as and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing these matters set forth on the title page.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  The AOJ additionally granted entitlement to an award of a TDIU, effective August 24, 2013.

Most recently, in June 2014, Board remanded the Veteran's claims to the AOJ for further development.  Specifically, the Board requested the AOJ to provide the Veteran with updated VA examination to assess the severity of his service-connected diabetes mellitus and peripheral neuropathies of the bilateral upper and lower extremities.  The Board further requested the AOJ forward the Veteran's claim for entitlement to a TDIU, on an extraschedular basis, to the Director of Compensation and Pension for a determination as to whether the Veteran met the requirements for a TDIU prior to August 24, 2013.  A review of the evidentiary record indicates the requested development has been completed and the Veteran's claim has been properly returned to the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board additionally notes that, in a June 2015 Rating Decision, the AOJ granted the Veteran entitlement to "service connection" for peripheral neuropathy of the femoral nerve in the bilateral lower extremities and assigned a 10 percent evaluation, each for the right and left lower extremity, with an effective date of January 9, 2014.  Notably, the issue on appeal concerns the Veteran's entitlement to higher ratings for peripheral neuropathy in his lower extremities - however manifested or diagnosed in any nerve root distribution (similar to the upper extremities).  The Board views the separate ratings for the femoral nerve as part and parcel of the increased rating claim raised on appeal and, thus, the Board has listed these issues separately on the title page.

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues involving the disability ratings for right and left peripheral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's diabetes mellitus, type II, has been manifested by insulin dependence and a restricted diet, but has not medically required regulation of activities.

2.  For the time period prior to September 15, 2009, the Veteran's peripheral neuropathy of the right upper extremity was manifested by no more than mild incomplete paralysis of all radicular groups due to burning pain and numbness to the hands, diminished sensation and subjective sensation of weakness, but no significant motor or reflex impairment with no trophic changes or muscle atrophy.

3.  For the time period since September 15, 2009, the Veteran's peripheral neuropathy of the right upper extremity more nearly approximated moderate incomplete paralysis of all radicular groups due to sensory impairment involving the hands, fingers, forearm, forehand and wrist, slight to moderate motor weakness, slight reflex impairment, mild thenar atrophy and no trophic changes.

4.  For the time period prior to September 15, 2009, the Veteran's peripheral neuropathy of the left upper extremity was manifested by no more than mild incomplete paralysis of all radicular groups due to burning pain and numbness to the hands, diminished sensation and subjective sensation of weakness, but no significant motor or reflex impairment with no trophic changes or muscle atrophy.

5.  For the time period since September 15, 2009, the Veteran's peripheral neuropathy of the left upper extremity more nearly approximated moderate incomplete paralysis of all radicular groups due to sensory impairment involving the hands, fingers, forearm, forehand and wrist, slight motor weakness, slight reflex impairment, mild thenar atrophy and no trophic changes.

6.  The Veteran is service-connected for diabetes mellitus, type II, with erectile dysfunction, chronic fatigue syndrome, nephropathy, and hypertension, and peripheral neuropathy of the bilateral upper and lower extremities.  

7.  With consideration of the findings herein, the Veteran had combined disability rating exceeding 60 percent beginning on and after August 16, 2006.  At this time, the Veteran's diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities were disabilities of the same etiology.  Therefore, beginning on August 16, 2006, the Veteran met the schedular criteria for TDIU.

8.  The Veteran was employed through at least March 30, 2009. 

9.  There is competent evidence of record that the Veteran's service-connected peripheral neuropathy has rendered him unable to obtain or maintain substantially gainful employment since March 30, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 percent for diabetes mellitus, type II, with erectile dysfunction, nephropathy and hypertension, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.21, 4.119, Diagnostic Code 7913 (2016).

2.  The criteria for a 20 percent evaluation for peripheral neuropathy of the right upper extremity has been met for the period prior to September 15, 2009, and the criteria for a 40 percent rating has been met since September 15, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.21, 4.123, 4.124, 4.124(a), Diagnostic Code 8513 (2016).  

3.  The criteria for a 20 percent evaluation for peripheral neuropathy of the left upper extremity has been met for the period prior to September 15, 2009, and the criteria for a 30 percent rating has been met since September 15, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.21, 4.123, 4.124, 4.124(a), Diagnostic Code 8513 (2016).  

4.  Beginning on March 30, 2009, but no sooner, the criteria for TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341; 4.15; 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any notice or procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

As it pertains to development of the case, the Board finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  This includes the medical evidence associated with the Veteran application for and award of disability benefits from the Social Security Administration ("SSA"). 

The Veteran has been additionally been afforded a VA examination which addressed the Veteran's reported symptoms, frequency, and severity and the interference these symptoms cause in his ability to complete basic daily tasks.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  These examination reports are supplemented by clinical records and lay witness observations. Thus, the Board finds the examinations of record are adequate for rating purposes and an additional examination is not necessary regarding the claims adjudicated in this decision.  See 38 C.F.R. §§ 3.326, 3.327, 4.2.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Governing Laws and Regulations for Increased Ratings:

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1.  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

When there is a question as to which evaluation should be applied to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where the question for consideration is the propriety of the initial evaluation assigned, the relevant time period for consideration begins on the date that the claim for service connection was filed.  Moore v. Nicholoson, 21 Vet. App. 211, 216-17 (2007).  Alternatively, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  As such, instances in which a veteran is seeking an increased rating from a previously adjudicated rating, the relevant focus for adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart, 21 Vet. App. at 509-10; see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is seeking entitlement to increased ratings for his service-connected diabetes mellitus, type II, and for his peripheral neuropathy of the bilateral upper extremities.  The Veteran additionally seeks entitlement to an award of a TDIU prior to August 24, 2013.  The Board will discuss the merits of each of these claims separately below. 

	i.  Entitlement to an increased evaluation for diabetes mellitus: 

The Veteran is seeking entitlement to an increased evaluation, in excess of 20 percent, for his service-connected diabetes mellitus, type II.  Historically, the Veteran was originally awarded entitlement to service connection for diabetes mellitus in an October 2002 Rating Decision.  He filed his current claim for an increased rating in August 2006.

The Veteran's diabetes mellitus, type II, has been assigned a 20 percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913 (diabetes mellitus).  This 20 percent rating has remained in effect since July 3, 2001.

Under Diagnostic Code 7913, a rating of 10 percent is assigned for diabetes mellitus that is managed by a restricted diet only.  A rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  The next higher rating of 40 percent is assigned when the disability requires insulin, restricted diet, and regulation of activities.  A 60 percent disability rating is warranted when the diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is warranted if the disorder requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring three hospitalizations a year or weekly visits to a diabetic provider, plus either progressive loss of weight and strength or signs that would be compensable if separately evaluated.  38 C.F.R. § 4.119.

Compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

The Court has held that, in order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)).

Also, the Board observes that the rating criteria contained in Diagnostic Code 7913 are "successive."  That is, the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Each higher rating requires the elements of the lower rating: the 10 percent rating requires a restricted diet; the 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent rating requires insulin, restricted diet, and regulation of activities; and so forth.  Accordingly, under this and other diagnostic codes that are successive, consideration of 38 C.F.R. § 4.7 is not required.  See Camacho, 21 Vet. App. at 366.  In fact, the Federal Circuit has held that if disability rating criteria are written in the conjunctive and are successive, "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation," and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013).  

As such, in the instant case, each separate element of insulin, restricted diet, and regulation of activities must be met for the Veteran to meet the criteria for a higher 40 percent rating.  Middleton, 727 F.3d 1172.  See also 38 C.F.R. § 4.119, Diagnostic Code 7913.

In the instant appeal, the evidence clearly establishes that the Veteran's diabetes mellitus requires the use of insulin and regulation of his diet.  See St. John Providence Medical Records.  Therefore, the Veteran need only show that a regulation of his occupational and recreational activities has been medically prescribed in order to qualify for a 40 percent rating under DC 7913. 

However, the Board finds there is no competent evidence which suggests the Veteran has been advised or prescribed to avoid strenuous activity by any medical professional due to the disease process of diabetes mellitus itself.  The Veteran and his spouse have described drastic changes in blood sugar levels requiring additional medication.  See e.g. Statements received in February 2007.  To be sure, the claims file contains several statements from the Veteran that his physical abilities are limited by the confluence of his medical conditions.  See e.g. June 2011 Statement in Support of Claim.  His medical records also reflect changes in medications due to hypoglycemic episodes, to include eventually prescribing insulin therapy.  However, the record does not contain any indication that any regulation of his activities has been specifically prescribed by a doctor because of his diabetes mellitus itself.  

A review of the Veteran's private treatment records indicates he was advised on the benefits of engaging in a regular exercise routine throughout the period on appeal.  See St. John Providence Medical Records.  Early treatment records, including one dated in March 2007, indicates that the Veteran heeded such advice and reported exercising three times per week by walking for one hour.  Thereafter, the Veteran's physicians consistently urged the Veteran to continue this regular exercise regimen and advised him of the health benefits it would provide.  See e.g. St. John Providence Medical Records, dated in December 2009 and November 2012. 

The Veteran was afforded several VA examinations during the pendency of his appeal.  Initially, during a February 2007 VA examination, the Veteran denied any limitations or restrictions on his ability to engage in activities due to his diabetes mellitus.  The examiner stated that the Veteran's diabetic control was not so tenuous that he must avoid strenuous occupational and recreational activities because of its adverse impact on blood sugar levels.

Similarly, during a March 2010 VA examination, the Veteran denied any restriction of his exertional abilities due to fatigue or other symptoms of his diabetes.  Rather, the Veteran reported his activities were restricted mainly because of a low back condition.  The Veteran reported being able to complete his usual daily activities, such as self-care and household chores, without any limitation or restriction from his diabetes.  

Thereafter, during a VA examination dated in August 2013, the Veteran reported that he tried to walk every other day for at least 30 minutes.  As for whether the Veteran's diabetes imposed any functional limitations, the examiner reported the Veteran is limited by symptoms of peripheral neuropathy in that his feet hurt all the time.  The examiner did find that the Veteran's diabetes mellitus required regulation of activities on the basis that the Veteran walked 30 minutes every day.  As discussed in the June 2014 remand, it appeared that the VA examiner utilized a definition of regulation of activities which was opposite of that intended by the rating criteria - that diabetes mellitus is of such severity to require an avoidance of strenuous activity.  See VA examination dated February 2007 (discussing avoidance of activities in terms of the adverse impact on blood sugar levels).  The examiner did not state that the Veteran had to regulate activity due to hypoglycemic episodes.  

Due to the findings of the September 2013 VA examiner, an additional VA examination was scheduled.  A December 2014 VA examiner found that the Veteran's diabetes mellitus did not require regulation of activities. 

The Board is aware that the Veteran's physician, Dr. R.C., submitted a disability questionnaire ("DBQ") in January 2014, which states the Veteran has been advised to restrict his activities.  Specifically, this letter states that the Veteran is "required to avoid/has inability to do strenuous activity due to peripheral neuropathy secondary to diabetes" mellitus.  In 2009, the Veteran had also been provided work restrictions from standing and lifting due to diabetic peripheral neuropathy.  While the Board has considered these medical statements, the Board does not find this assessment supports the assignment of an increased disability evaluation for the disease process of diabetes mellitus itself.  First, the Board observes that the DBQ states the Veteran has been advised to restrict his activities due to his peripheral neuropathy, and not his diabetes mellitus.  

Second, the Board finds that a preponderance of the competent medical evidence is inconsistent with a finding that the Veteran has been advised to restrict his activities due to his diabetes.  A review of the Veteran's physical examinations with Dr. R.C. shows that, to the contrary, the Veteran has been consistently advised to increase his physical activity in order to better control his diabetes - even during periods where his diabetes was not well controlled due to hypoglycemic episodes.  During a physical examination prior to this January 2014 DBQ assessment, Dr. R.C. again advised the Veteran on the benefits of engaging in regular exercise, including aerobic and resistance training.  See e.g. St. John Providence Medical Records, dated December 2013.  Similarly, a review of the physical examination conducted at the time Dr. R.C. completed the DBQ assessment shows no evidence which would corroborate a finding that the Veteran is now required to restrict his activities.  Rather, Dr. R.C. describes the Veteran's overall condition as stable and notes that there is no effect, or change, in the Veteran's activity level as a result of his diabetes.  See St. John Providence Medical Records.  Thereafter, during a physical examination in February 2014, Dr. R.C. again discussed with the Veteran the "benefits of moderate exercise, including aerobic, resistance, and flexibility training."  

Thus, the Board finds that the medical records immediately preceding and following the January 2014 DBQ assessment are against a finding that the Veteran has been advised to restrict his activities due to diabetes mellitus.  Rather, the weight of the medical evidence, including contemporaneous statements from Dr. R.C. indicate that the Veteran has been consistently advised to engage in regular recreational activities, such as exercise albeit with his activities limited due to the complications of peripheral neuropathy.  Therefore, the Board finds that the January 2014 DBQ assessment does not support the assignment of an increased evaluation for the Veteran's diabetes mellitus.  See Camacho, 21 Vet. App. at 364 ("This question turns on whether there is medical evidence of record that supports a finding that the appellant has been instructed to avoid 'regulation of activities.'") (emphasis added).   

Accordingly, the Board concludes that an evaluation in excess of 20 percent is not warranted for the Veteran's diabetes mellitus.  To the extent that the Veteran and his spouse believe his diabetes mellitus requires restriction of activities, the Board places greater probative weight to the opinion of the VA examiners who have the requisite training and expertise to provide a medical opinion on this issue.  The Board also observes that the Veteran has been awarded special monthly compensation for erectile dysfunction, and there is no argument that his additional complications of hypertension, chronic fatigue syndrome and hypertension warrant separate compensable ratings.  Therefore, the preponderance of the evidence establishes that the Veteran is not entitled to a disability rating in excess of 20 percent for his diabetes under DC 7913, as he has not been medically advised to restrict his recreational and/or occupational activities due to diabetes mellitus itself.

ii.  Entitlement to increased evaluations for peripheral neuropathy
of the right and left upper extremities:

The Veteran is seeking entitlement to increased evaluations for his service-connected peripheral neuropathy of the right and left upper extremities.  Historically, the Veteran was initially awarded entitlement to service connection for these disabilities in an August 2003 Rating Decision.  The AOJ assigned an initial 10 percent evaluation, for the right and left upper extremities, under Diagnostic Code 8515, for paralysis of the median nerve.  He filed the current claim for an increased rating in August 2006.

As noted in the introduction, the Veteran's appeal for increased evaluations of his right and left upper extremity peripheral neuropathy was denied by the Board in a December 2009 Decision.  Thereafter, the Veteran appealed this denial to the Court.  In a March 2011 JMPR, the Court vacated the Board's denial, finding that the Board erred in failing to consider the Veteran's symptoms under other, potentially more favorable, Diagnostic Codes.  

Since this March 2011 JMPR, and subsequent remands and development by the Board, the Veteran has been assigned higher, staged, ratings at various intervals throughout the period on appeal.  These staged ratings have also assigned various Diagnostic Codes to assess the Veteran's symptoms.  For example, following a VA examination in August 2013, the Veteran was assigned an increased evaluation of 20 percent under Diagnostic Code 8514, for paralysis of the radial nerve.  See January 2014 Rating Decision. 

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Furthermore, the selection of diagnostic codes or applicable rating criteria is not protected and may be appropriately revised if the action does not result in the reduction of compensation payments.  See 38 C.F.R. §§ 3.951, 3.957, see also Butts, 5 Vet. App. at 538; VAOPGCPREC 71-91 (Nov. 7, 1991). 

The Board observes that the Veteran's peripheral neuropathy of both upper extremities involves impairment of the radial, ulnar and median nerves.  The Veteran Benefits Administration Adjudication (VBA) Manual instructs that separate evaluations may not be assigned when evaluating upper extremity peripheral neuropathy.  M21-1, III.iv.4.G.4.d.; 38 C.F.R. § 4.124a, Diagnostic Code 8719, Note.  The most advantageous diagnostic code to the Veteran is Diagnostic Code 8513.  "Neuropathy" is defined as a "functional disturbance or pathological change in the peripheral nervous system."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st ed. 2007).  Pain, numbness, tinging, weakness, and decreased sensation are direct clinical manifestations of such a disturbance or change in the nerve systems of the right and left upper extremities.  As the Veteran has described such symptoms in both his hands and forearms, the Board finds that Diagnostic Code 8513 provides the best criteria for evaluating the Veteran's right and left peripheral neuropathy because it contemplates impairment of all radicular groups.  See Butts, 5 Vet. App. at 538 (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  Furthermore, Diagnostic Code 8513 allows for the assignment of a higher evaluation than the previously assigned Diagnostic Codes 8514 and 8515 (which may not be combined per VBA's interpretation of its own rules).  

Under Diagnostic Code 8513, ratings are assigned for the major (dominant) and minor (non-dominant) sides.  Disability ratings of 20 percent, 40 percent and 70 percent are assignable for incomplete paralysis of all radicular groups of the major extremity which is mild, moderate or severe in degree, respectively.  Disability ratings of 20 percent, 30 percent, and 60 percent are assignable for incomplete paralysis of the minor extremity which is mild, moderate or severe in degree, respectively. Disability ratings of 90 percent and 80 percent are assignable for complete paralysis of the radicular nerve of the major and minor extremity respectively.  38 C.F.R. § 4.124a.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Disabilities from neurological disorders are rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124(a). 

Words such as "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

However, VBA has provided guidance regarding the application of these terms to peripheral nerve injuries as follows:

Degree of Incomplete Paralysis:

Mild
* As this is the lowest level of evaluation for each nerve this is the default assigned based on the symptoms, however slight, as long as they were sufficient to support a diagnosis of the peripheral nerve impairment for SC purposes.
* In general look for a disability limited to sensory deficits that are lower graded, less persistent, or affecting a small area.
* A very minimal reflex or motor abnormality potentially could also be consistent with mild incomplete paralysis.

Moderate
* Moderate is the maximum evaluation reserved for the most significant cases of sensory-only impairment (38 CFR 4.124a).
* Symptoms will likely be described by the claimants and medically graded as significantly disabling.
* In such cases a larger area in the nerve distribution may be affected by sensory symptoms.
* Other sign/symptom combinations that may fall into the moderate category include: combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.
* Moderate is also the maximum evaluation that can be assigned for neuritis not characterized by organic changes referred to in 38 CFR 4.123, or neuralgia characterized usually by a dull and intermittent pain in the distribution of a nerve (38 CFR 4.124).


Moderately severe
* The moderately severe evaluation level is only applicable for involvement of the sciatic nerve.
* This is the maximum rating for sciatic nerve neuritis not characterized by the organic changes specified in 38 CFR 4.123.  
* Motor and/or reflex impairment (for example, weakness or diminished or hyperactive reflexes) at a grade reflecting a high level of limitation or disability is expected.
* Atrophy may be present. However, for marked muscular atrophy see the criteria for a severe evaluation under 38 CFR 4.124a, DC 8520.

Severe
* In general, expect motor and/or reflex impairment (for example, atrophy, weakness, or diminished or hyperactive reflexes) at a grade reflecting a very high level of limitation or disability.
* Trophic changes may be seen in severe longstanding neuropathy cases.
* For the sciatic nerve (38 CFR 4.124a, DC 8520) marked muscular atrophy is expected.
* Even though severe incomplete paralysis cases should show findings substantially less than representative findings for complete impairment of the nerve, the disability picture for severe incomplete paralysis may contain signs/symptoms resembling some of those expected in cases of complete paralysis of the nerve.
* Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain should be rated as high as severe incomplete paralysis of the nerve (38 CFR 4.123).

The Board will apply the M21-1 provisions to the extent they are favorable to the Veteran.

The regulations describe complete paralysis for each radicular group.  For the upper radicular group, complete paralysis is established where all shoulder and elbow movements are lost or severely affected, but hand and wrist movements are not affected.  See 38 C.F.R. § 4.124a, Diagnostic Code 8510.  For the middle radicular group, complete paralysis is established where adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist are lost or severely affected.  See 38 C.F.R. § 4.124a, Diagnostic Code 8511.  For the lower radicular group, complete paralysis is established where all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, are paralyzed (substantial loss of use of hand).  See 38 C.F.R. § 4.124a, Diagnostic Code 8512.  

The term "incomplete paralysis" indicates a degree of lost or impaired function less than the type picture for complete paralysis given with each nerve.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

As a final note, and as referenced above, a distinction is made between major (dominant) and minor (non-dominant) groups for ratings purposes.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  38 C.F.R. § 4.69.  As noted below, the Veteran is right-hand dominant; thus, his service-connected peripheral neuropathy of the right upper extremity disability involves his major extremity, while his service-connected peripheral neuropathy of the left upper extremity disability involves his minor extremity.

That being the relevant law applicable to the Veteran's claims for increased ratings of his right and left upper extremity peripheral neuropathy, the Board will discuss the right and left upper extremities separately below.  

a) Factual Summary

In a February 2007 statement, the Veteran generally described a worsening of the numbness in his hands.  A statement from his spouse corroborated his report of a worsening of symptoms.

The Veteran was afforded a VA examination in February 2007.  During this examination, the Veteran reported symptoms of burning pain and numbness of both hands.  He reported being right-handed.  He had loss of strength such that it was hard to open jars and perform similar daily tasks.  He had flares with overuse which involved additional pain, weakness, fatigue and functional loss due to pain and numbness.  He denied additional limitation of range of motion in his wrists.  Physical examination demonstrated 5/5 strength in both upper extremities with no evidence of muscle wasting or atrophy.  The range of motion of the wrists was full.  The Veteran had diminished sensation to monofilament testing and vibration in both hands.  Following this clinical examination of the Veteran, the examiner concluded the Veteran had peripheral neuropathy of the right upper extremity, involving the superficial sensory branches of the radial, ulnar, and median nerves.

A July 2007 clinical notation indicated deep tendon reflexes of 2+ of both upper extremities, with strength also within normal limits.  In February 2009, the Veteran was prescribed Gabapentin due to symptoms of paresthesia.  The Veteran was also given work restrictions limiting lifting due to peripheral neuropathy.

On September 15, 2009, the Veteran testified before the undersigned to weakness of both hands, which impaired his ability to perform the tasks of everyday living.  He reported a worsening of his symptoms sometime in 2008 with numbness and tingling in his hands, fingers, forearm, forehand and wrist area.  He described being unable to pick up items due to loss of strength.

The evidentiary record contains a December 2009 physical examination conducted as part of the Veteran's application for SSA benefits.  During this examination, the Veteran was observed to have a diminished ("4/5") pinch and grip strength bilaterally.  However, the examiner observed the Veteran was able to perform fine finger manipulations, such as buttoning his clothing and tying his shoe laces.  There was no objective sensory loss in the upper extremities or intrinsic muscle loss.  Range of motion of the shoulders, elbows, wrists, hands and fingers were all within normal limits as to range of motion.  The examiner commented that the Veteran could perform work with his upper extremities which were near normal in function.

Thereafter, the Veteran was afforded a VA examination in March 2010.  Clinical observations of the Veteran during this examination observed that his sensation to monofilament was diminished in his hands.  However, the examiner reported the Veteran maintained full ("5/5") muscle strength in his wrists and hands, including right hand grip strength.  There was no evidence of muscle atrophy or trophic changes, and the Veteran's deep tendon reflexes were normal, ("2+") for the biceps, triceps, brachioradialis.  Following this examination of the Veteran, and with consideration of his lay symptomatology, the examiner concluded the Veteran experienced "mild" peripheral neuritis. 

A February 15, 2011 private treatment record recorded the Veteran's report of bilateral hand numbness which worsened on use.  His symptoms awakened him from sleep at times.  Examination was significant for slight tenderness of both wrists.  In June 2011, he reported pain at the base of his thumbs.

In a statement received in June 2011, the Veteran described a continued worsening of his upper extremity peripheral neuropathy symptoms.  He described difficulty grooming due to an inability to grip a hair brush.  He also had difficulty gripping and holding items, opening jars, using a toothbrush, etc.  He reported lack of protective sensation in his hands to the point where he could not sense scalding water.  He had several episodes of severe hand numbness a day which required a period of rest. 

A June 2011 private examination report reflected the Veteran's report of progressive bilateral hand pain, which was particularly bad with numbness at night.  Examination was significant for mild thenar atrophy, more so on the right, with weak right hand grip when compared to the right.  Motor testing was inconsistent in the upper extremities.  Reflexes were 1+ and symmetric.  The examiner diagnosed both bilateral carpal tunnel syndrome and peripheral neuropathy.  A nerve conduction velocity test was performed and reported that the Veteran experienced borderline to mild peripheral sensorimotor neuropathy, consistent with the Veteran's history of diabetes, as well as moderate bilateral carpal tunnel syndrome.  

For purposes of this opinion, the Board attributes all neurologic impairment of the upper extremities as being due to service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The Veteran was afforded a VA examination in August 2013.  During this examination, the Veteran reported symptoms of "constant" numbness and pain in his hands and arms.  These symptoms were constant throughout the day and night, and the Veteran indicated that they prevented him from sleeping throughout the night.  The Veteran had moderate constant pain, intermittent pain, paresthesias and numbness of both upper extremities.  There was 3/5 grip strength of the right hand and 5/5 grip strength of the left with 5/5 strength bilaterally for elbow flexion, elbow extension, wrist flexion and pinch.  Deep tendon reflexes were 2+ (Normal) for the biceps, triceps and brachioradialis.  Light touch was decreased for the shoulder area, inner/outer forearm, and hand/fingers.  Position sense and cold sensation were normal for both extremities.  There was decreased vibration sensation.  There was no muscle atrophy or trophic changes.  The examiner described mild incomplete paralysis of the radial nerve. 

The Veteran underwent additional VA examination in December 2014 VA examination.  At that time, he reported symptoms of moderate to severe tingling and burning in his right hand.  The examiner reported that the Veteran experienced symptoms of "moderate" pain, both on a constant and intermittent basis, paresthesia, and numbness in both upper extremities.  There was 4/5 grip and pinch strength of the right hand and 5/5 grip and pinch strength of the left with 5/5 strength bilaterally for elbow flexion, elbow extension and wrist flexion.  Deep tendon reflexes were 2+ (Normal) for the biceps, triceps and brachioradialis.  Light touch normal for the shoulder area, inner/outer forearm and decreased for the hand/fingers.  Position sense was normal for both extremities.  There was decreased vibration sensation.  There was no muscle atrophy or trophic changes.  The examiner described moderate incomplete paralysis of the radial nerve.

b) Right and left upper extremities prior to September 15, 2009

The Board finds that, for the time period prior to September 15, 2009, the criteria for a rating greater than 10 percent for right and left upper extremity peripheral neuropathy have not been met.  During this time period, the Veteran primarily described burning pain and numbness of his hands.  He reported flares with overuse which involved additional pain, weakness, fatigue and functional loss due to pain and numbness.  He described loss of strength which interfered with activities such as opening a jar.  He was given work restrictions from lifting.

The clinical examinations findings were significant for diminished sensation to monofilament testing and vibration in both hands absent any detectable motor or reflex abnormalities.  There was no evidence of trophic changes or muscle atrophy.  A VA examiner concluded that the Veteran's peripheral neuropathy of both upper extremities involved the superficial sensory branches of the radial, ulnar, and median nerves.

Overall, the Veteran's pain symptoms were limited to his hands by his own description and, thus, affected a relatively small area.  There was sensory deficit.  The Board finds that there was no more than mild motor impairment as the Veteran's descriptions of weakness, which are deemed credible particularly during flares, were not detectable by examination.  There were no reflex abnormalities, atrophy or trophic changes.  When considering the site and character of the injury and the relative impairment of motor function, trophic changes and sensory disturbances, the Board finds that the Veteran's overall right and left peripheral neuropathy of the upper extremities was manifested by no more than mild incomplete paralysis of all radicular groups.

In so finding, the Board deems the Veteran's report of symptoms and functional impairment to be credible and competent evidence in support of the claim.  However, as it pertains to the overall level of impairment of motor, sensory, reflex and trophic abnormalities, the Board places greater probative weight to the clinician findings as these clinicians have greater training and expertise to evaluate and measure these types of findings.  The Board also observes that the Veteran's symptoms were relatively equal bilaterally.

c) Right and left upper extremity since September 15, 2009

On September 15, 2009, the Veteran's testimony established that the peripheral neuropathy of both upper extremities were no longer limited to the hands, but now involved fingers, forearm, forehand and wrist.  Thus, the neuropathy was shown to have involved a fairly large area of the nerve distributions.  The subsequent clinic findings, while inconsistent, were significant for slight to moderate motor weakness of the right upper extremity (ranging from 3/5, 4/5 and 5/5), slight left upper extremity weakness (ranging from 4/5 to 5/5), slight reflex impairment, mild thenar atrophy and no trophic changes.  The Veteran credibly reported loss of protective sensation in June 2011, but an August 2013 VA examiner found essentially normal position sense and cold sensation on examination.  Thus, the loss of protective sensation was no more than mild in degree.

When considering the site and character of the injury and the relative impairment of motor function, reflex abnormality, trophic changes and sensory disturbances, the Board finds that the Veteran's overall right and left peripheral neuropathy more nearly approximated moderate incomplete paralysis of all radicular groups.

In so finding, the Board deems the Veteran's report of symptoms and functional impairment to be credible and competent evidence in support of the claim.  Notably, at the September 2009 hearing, the Veteran reported the onset of increased severity of his upper extremity radiculopathy as sometime in 2008.  However, the Board cannot factual ascertain from the Veteran's testimony, which is accepted as true, and the evidentiary record exactly when such level of increased severity occurred as there are no pertinent clinic findings or recorded statements which may tend to factually establish a date certain that the increased severity had been established.  As such, the Board cannot assign an effective date earlier than the September 2009 testimony establishing the existence of such symptomatology.

As it pertains to the overall level of impairment of motor, sensory, reflex and trophic abnormalities, the Board places greater probative weight to the clinician findings as these clinicians have greater training and expertise to evaluate and measure these types of findings.  The Board also observes that the Veteran's symptoms are shown to be worse in the right upper extremity, but that neither extremity reflects the level of impairment reaching "severe" incomplete paralysis for any time during the appeal period.  In addition to the findings above, the overall functioning of the hands and upper extremities are not shown to be severe.

	iv.  Entitlement to an award for a TDIU prior to August 24, 2013: 

The Veteran additionally seeks entitlement to an award of a TDIU prior to August 24, 2013.  Previously, the Veteran's appeal had been characterized as a claim for entitlement to an award of a TDIU on an extraschedular basis.  However, based upon the claims decided herein, the Veteran's combined disability evaluation meets the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a). 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any impairment or combination of impairments for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of their service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated as at least 60-percent disabling, and if there are two or more disabilities, at least one disability must be rated as at least 40-percent disabling and there must be sufficient additional disability to bring the combined rating to at least 70 percent.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court of Appeals for Veterans Claims ("Court/CAVC") defined "substantially gainful employment" as an occupation "that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable, is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

But that said, as already alluded to, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Furthermore, VA regulations provide that all Veterans who, in light of their individual circumstance, but without regard to age, are unable to secure and follow a substantially gainful occupation as a result of service-connected disability shall be rated totally  disabled, without regard to whether an average person would be rendered unemployable under the circumstances.  See VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  38 C.F.R. § 4.16(b).  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

That being the relevant law to the Veteran's claim, the Board observes the Veteran met the schedular requirements to entitlement to TDIU beginning on August 16, 2006.  During this time, service connection was established for diabetes mellitus, type II, and peripheral neuropathy of the bilateral upper and lower extremities which are of the same etiology.  

As stated above, 38 C.F.R. § 4.16(a) requires that when the Veteran satisfies the above discussed percentage requirements, the record must show, in the judgement of the rating agency, that the Veteran is unable to secure and follow substantially gainful employment.  The requirement that the Veteran be unable to follow substantially gainful employment indicates that a veteran cannot be actually employed at a substantially gainful occupation at the time he or she receives a TDIU rating.  

A review of the evidentiary record shows the Veteran was employed through at least March 30, 2009.  The Veteran, himself, has reported employment through March 25, 2009.  However, the Veteran's employer indicated that the Veteran continued to work through March 30, 2009, but was permitted to sit for 15 minutes every two hours and was not required to lift over 15 pounds.  As such, because the Veteran remained employed on a fulltime, non-marginal basis, through March 30, 2009, the Board finds he is not entitled to an award of a TDIU prior to this date.  

Beginning on and after March 30, 2009, the Board finds the Veteran is entitled to an award of a TDIU, on a schedular basis.  A review of the Veteran's employment and education history shows that he has a high school education and has solely performed physical labor since his separation from active duty service.  SSA has deemed the Veteran unemployable in this time period due, in part, to peripheral neuropathy.  There is no evidence of record that the Veteran is capable of performing any type of gainful sedentary employment with the work restrictions required due to service-connected disabilities which would provide income above the poverty level.  Based upon his limited educational and vocational background, and with consideration of the limitations imposed by the Veteran's peripheral neuropathy of the bilateral upper and lower extremities, the Board finds the Veteran would have been unable to obtain and/or maintain any more than marginal employment beginning on and after March 30, 2009.  

Specifically, the Board finds the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities would impair the Veteran's ability to perform work which requires prolonged standing or walking.  The Veteran has reported increased symptoms of pain and numbness in his bilateral feet with prolonged standing and walking.  Furthermore, the peripheral neuropathy of the Veteran's bilateral upper extremities would limit his ability to perform any type of job which would require continuous use of the hands and fingers, for typing or for assembling.

Therefore, the Board finds the Veteran would have been limited to marginal employment beginning on and after March 30, 2009.  As such, the Veteran is awarded entitlement to a TDIU effective March 30, 2009.
ORDER

A disability rating greater than 20 percent for diabetes mellitus, type II, is denied.

A 20 percent evaluation for peripheral neuropathy of the right upper extremity, and a 40 percent rating since September 15, 2009, is granted. 

A 20 percent evaluation for peripheral neuropathy of the left upper extremity, and a 30 percent rating since September 15, 2009, is granted.

An award of TDIU effective March 30, 2009, is granted.


REMAND

As noted in the INTRODUCTION section, the AOJ has assigned separate 10 percent ratings for peripheral neuropathy of the femoral nerve in the right and left lower extremities effective January 9, 2014.  The femoral nerve affects the function of the quadriceps muscle, front of thigh; medial calf; and medial malleolus.  Veteran Benefit Administration Adjudication Manual M21-1, III.iv.4.G.4.e.  In a February 2007 statement, the Veteran specifically described numbness in his "upper thighs."  The initial VA examination in February 2007 did not specifically evaluate potential femoral nerve impairment.  The Board finds that retroactive opinion is necessary to determine the onset of femoral nerve impairment of the lower extremities.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records updated VA and private treatment records.

2.  Thereafter, forward the claims folder to an appropriate examiner for opinion as to the initial onset of right and left femoral nerve neuropathy.  The need for examination is left to the discretion of the examiner.  The examiner is requested to determine when it is factually ascertainable that the Veteran's current femoral nerve neuropathy of right and left lower extremities manifested.  In so doing, the examiner is specifically requested to consider whether the Veteran's February 2007 report of numbness in his "upper thighs" demonstrated the presence of femoral nerve neuropathy.

3.  Thereafter, readjudicate the claims of a) entitlement to an increased evaluation for peripheral neuropathy of the sciatic nerve in the right lower extremity, in excess of 10 percent prior to August 24, 2013, and in excess of 20 percent thereafter, b) entitlement to an increased evaluation for peripheral neuropathy of the sciatic nerve in the left lower extremity, in excess of 10 percent prior to January 9, 2014 and in excess of 20 percent thereafter, c) entitlement to a rating greater than 10 percent for peripheral neuropathy of the femoral nerve in the right lower extremity since January 9, 2014 and d) entitlement to a rating greater than 10 percent for peripheral neuropathy of the femoral nerve in the left lower extremity since January 9, 2014.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


